department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed uil tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b applicant c state f president founder h individual b year c date e year f year g year dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issue sec_1 do your activities of publishing and promoting literary works constitute a commercial activity and therefore cause you to fail the operational_test for exemption under sec_501 of the code yes for the reasons stated below are you operating to primarily serve the private interests of your founder f yes for the reasons stated below facts f has operated a publishing business as a sole_proprietorship in a commercial manner since b incorporated in the state of c onc in order to apply for grants and continue the work of f you b were your articles of incorporation provide for publishing and writing motion picture manuscripts music books and poetry and to engage in any lawful activity for which nonprofit_corporations may be organized under general corporation law provisions within your articles of incorporation require that directors submit a proposal of officers to be approved by the shareholders your articles of incorporation give you the power to negotiate within the trading market for invested capitol accompanied by dividends to benefit shareholders your by-laws consist of one unsigned page and state it is our primary duty to publish moral literary writing materials for motion picture cinema poetry music and books it is also our goal to raise funds in order to purchase film and playwright production resources studio equipments computer equipments office supply resources and etc you indicated through the bylaws an intent to publicize and market distributions of your resources the bylaws list f as board president executive director and fundraising committee a second individual is listed as the secretary-treasurer information later submitted listed your board_of directors as f and other members one of which was described as a volunteer helping to distribute donations and not participating in decision making therefore you have a three person decision making body including f and two other individuals all correspondence during the application process has been signed by f during processing we asked for signatures of the other two board members verifying their participation in the decision making process for your organization their signatures were not provided your application_for exemption was also completed and signed by f the activity description submitted states b is owned and operated by f music etc thus far and since the year of f books two poems nine songs and we have performed theatric plays including children write and publish cinema books poetry and have written six movies two in addition to that we have released christmas cd’s in g in which are publicly admired and in which played and performed around the global sic furthermore much of our ‘writing ideas’ are still continuously played and performed around the global sic however our royalties are not yet accomplished but will be in the near future yet our primary goal is to continue to educate peoples on how to share their creative writing talents for cinema books poetry and music we will also continue to donate our resources to charity on schedule e of the application you indicated that you expect significant changes in your sources of support in the future you further stated i attend sic to receive royalties from my written literature in the future after receiving to sic c which is required in order to receive any grant funds you submitted a sample screenplay writer publishing contract the contract looks very similar to a commercial contract and lists you as the publisher language in the contract states that you will promote and publicize the writer's manuscripts for distribution and sale after publication you will ensure registered copyright sue infringers negotiate settlements and return a royalty to the writer for each manuscript sold during the processing of your application you submitted more details regarding your activities you indicated you would educate people how to share their writing talents in cinema books music and poetry and also would donate resources to charity you stated of the profits would be donated to charity you acknowledged the company was affiliated with several radio and television broadcasting stations you also stated our primary goal is to communicate with film producers and or to publicize and promote written screenplays you referred to f as your owner and writer a newspaper article you submitted explains that a christmas cd was released by f and her husband and published through their business b although you have been operating for several years you were unable to provide past financial data you stated the paperwork had been discarded you also did not submit financial operating budgets for the next two years as requested in addition when we requested you distinguish yourself from a commercial publisher no response was given you indicated the public would be educated as a result of your travels to research historical literature pertinent to h and other patriotic historians you indicated you will educate the public about non violence’ finally you stated you will educate people how to share their writing talents in cinema books music and poetry however no information was given to explain how you will carry out these programs law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either of the above tests the organization will not qualify for exemption sec_1_501_c_3_-1 of the income_tax regulations provides that if an organization's net_earnings inure in whole or in part to the benefit of a private individual then that organization is not operated exclusively for exempt purposes revrul_67_4 1967_1_cb_121 this ruling recognizes four criteria indicating that publishing activities are directed to the attainment of purposes specified in sec_501 these criteria are the content of the publication must be educational the preparation of materials must follow methods generally accepted as educational in character the distribution of the materials must be necessary or valuable in achieving the organization’s exempt_purpose and the manner in which the distribution is accomplished must be distinguishable from ordinary commercial publishing practices in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit salvation navy inc petitioner vs commissioner of internal revenue respondent_t c memo u s tax ct date this is an organization that requested exemption conducting a purpose to find out where one goes when he or she leaves the organization conducts charitable activity that is performed on a volunteer basis by the founder and director of the organization the charitable purpose of salvation navy is to be an asset to the community and do good deeds the question in this case was whether or not the organization or the director was conducting charitable activity inured to the benefit of the director and the director conducted activity in their own name there was no way to establish the organization was the entity conducting the activity based on the fact all income ultimately the court stated sec_501 provides for tax-exempt status for corporations organized and operated exclusively for among other things charitable purposes it does not provide exemption for an individual engaged in various activities charitable or otherwise insofar as can be ascertained from the administrative record the director engaged in various commendable activities-perhaps sometimes in the name of the organization - but the activity was that of the director not the organization in old dominion box co v united_states 477_f2d_344 cir cert_denied u s the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law you are not described under sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes also your net_earnings inure to the benefit of private shareholders and individuals you do not meet the requirements of sec_1_501_c_3_-1 of the income_tax regulations because you have failed to provide evidence that you are operated for charitable and educational_purposes you do not meet the requirements described in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of private shareholders or individuals although you failed to provide specific financial data it is evident that your earnings are benefitting f you incorporated to take over the commercial activities that were conducted by f as a sole_proprietor using an assumed name identical to yours prior to your existence you indicated this was done so grant funding could be obtained furthermore your application shows that you have a substantial purpose of promoting the personal works of f owner throughout the application process f has referred to you as my business and calls herself your owner in fact it appears f considers herself to be your you do not meet the four criteria set forth in revrul_67_4 1967_1_cb_121 the items you publish do not meet the first requirement of being educational evidence in the file shows you have published works such as a christmas cd screenplays and books none of which are educational likewise your activities are not consistent with requirement sec_2 or of this ruling specifically the manner in which you distribute your materials is conducted in a commercial manner this is evidenced by the commercial contracts you enter offering your services to market individual literary work to publishers around the country the individual writers were encouraged to transfer copyright protection to you in return for predetermined royalty consideration on each literary work you sold your contracts were drawn up in a for-profit commercial manner much like those described in b s w goup inc v commissioner t c even if your activities did not substantially benefit f your entire operation is conducted in a commercial manner your sample contract shows that you will promote and publicize the writer’s manuscripts for distribution and sale after publication you will ensure registered copyright sue infringers negotiate settlements and return a royalty to the writer for each manuscript sold this is identical to the operation of a commercial publishing company evidence that this has actually occurred was submitted by you in the form of a newspaper article that explained how you were promoting and selling the christmas cd of f and her husband at a market rate you are similar to the organization described in salvation navy inc petitioner vs commissioner of internal revenue respondent _t c memo u s tax ct date you have the same name of the sole_proprietorship created by f furthermore a clear distinction was not made between the activities of you f and the prior sole_proprietorship operated by f members will take an active part in governing of the organization f signed form_1023 and all correspondence related to the application as owner nothing in the file indicates other board old dominion box co v united_states 477_f2d_344 you are like the organization in 4' cir cert_denied u s because you are operating for the benefit of f this is substantiated by the fact that you market and sell the products and books created by f with f receiving royalties as a result of the sale is also your founder and president this constitutes inurement since f applicant’s position you did not provide a written_statement describing your position or how you planned to operate in detail conclusion the facts and applicable law as stated above show you fail the operational_test because your publishing activities are conducted in a commercial manner furthermore these commercial publishing activities inure to the benefit of your founder and president f by promoting her personal works accordingly you are not exempt under sec_501 of the code contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a n o r a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations enclosure publication sincerely
